UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7004


BILLY F. LARKIN,

                     Plaintiff - Appellant,

              v.

CAROLINA BEACH POLICE DEPARTMENT; HARRY B. HUMPHRIES; W.
ALLEN COBB; JASON W. SMITH; RUSSELL DAVIS,

                     Defendant - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:19-ct-03047-BO)


Submitted: November 21, 2019                                Decided: November 26, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy F. Larkin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Billy F. Larkin appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Larkin v. Carolina Beach Police Dep’t, No. 5:19-ct-03047-BO (E.D.N.C. June 20,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2